UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7580


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER RAPHAEL WOODBERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00040-TLW-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Raphael Woodberry, Appellant        Pro Se. Rose Mary
Sheppard Parham, Assistant United States        Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher        Raphael   Woodberry     appeals    the    district

court’s order denying his motion to withdraw his guilty plea.

We   have   reviewed     the    record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States    v.   Woodberry,     No.    4:02-cr-00040-TLW-1

(D.S.C. Oct. 26, 2010).          We deny Woodberry’s motion to expedite.

We   dispense   with    oral     argument    because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2